DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Five (5) information disclosure statement(s) (IDS) were filed on 06/29/2020, 11/02/2020, 07/23/2021, 12/22/2021, and 11/02/2022.  The information disclosure statements are being considered by the examiner.
A Third-Party Submission was filed on 06/10/2021 and has been considered.

Drawing Objections
The drawings are objected to because they are illegible.  Specifically, the numbers and labels on the axes in Figs. 2-5, including the numbers positioned at the top of the bars of Fig. 5, are granular and blurry.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: thiosulfate-containing stream (180) (page 15, lines 20-21) and concentrate (174) (page 16, line 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: FIG. 1 – (132) and (130).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities: The term “pre-robbing” appears misspelled.  The specification uses the term “preg-robbing” (e.g., page 8, line 24).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 25, the limitation reciting “recovering the precious metal from the precious metal eluant” is indefinite because it is internally inconsistent.  In the contacting step, the precious metal-loaded resin is contacted with precious metal eluant to form a precious metal-rich eluant and a barren resin.  This means that the precious metal-rich eluant contains the precious metal, which is available for recovery.  The instant limitation, however, states that the precious metal is recovered from the precious metal eluant, i.e., the substance used to treat the precious metal-loaded resin.  The precious metal eluant is understood as lacking precious metal prior to contact with the precious metal-loaded resin; thus, it is unclear how precious metal can be recovered from the eluant when it lacks precious metal.
Regarding claim 24, the claim is likewise rejected because it requires all limitations of rejected claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0011216 (A1) to Jeffrey (“Jeffrey”) in view of US 2002/0092377 (A1) to Ji et al. (“Ji”).
Regarding claim 1, Jeffrey teaches a process (method) of recovering metals from resins.  Abstract.  The process includes the following steps: (a) leaching a precious metal containing material with a thiosulphate solution (leaching a precious metal-containing material with a thiosulfate-containing leach solution to form a precious metal-containing solution) (para. [0010], [0035]); (b) recovering leached precious metals by ion exchange with an ion exchange resin such that the resin adsorbs a precious metal complex (loading a precious metal dissolved in the precious metal-containing solution onto a barren resin to form a precious metal-loaded resin and a precious metal barren solution) (para. [0011], [0036]); (c) eluting the resin with an eluent system in order to desorb gold (precious metal) from the resin (contacting the precious metal-loaded resin with a precious metal eluant to form a precious metal-rich eluant and a barren resin) (para. [0012], [0037]); and (d) recovering the precious metal after elution (recovering the precious metal from the precious metal-rich eluant) (Figure 1 – lower left box of flow chart).
The eluent system may contain a sulphite (sulfite) and polythionate (para. [0012]), with a specific combination being sulphite and trithionate (para. [0014], [0047], [0049]).
Jeffrey does not explicitly teach making the thiosulphate leach solution substantially free of thiols and amines.  However, Jeffrey does not teach any requirement of adding thiols, amines, or substances that form thiols or amines to the thiosulphate solution used for leaching.  This suggests that the thiosulfate-containing leach solution is substantially free of thiols and amines.  Jeffrey also shows that other reagents, e.g., NH3, may be added (Figure 1 – box at upper right of flow chart), suggesting that these other reagents, e.g., ammonia, are optional.  
Furthermore, Ji, directed to a process for recovering precious metal from a precious metal-containing material, teaches that leach solutions should be substantially free of added ammonia to simplify the process and to allow for consistently high and reproducible precious metal extraction over a broader pH.  Para. [0020], [0054].  Ji does not teach addition of thiol to the leach solution.  It would have been obvious to one of ordinary skill in the art to have ensured that the leach solution of Jeffrey contains no or substantially no amines because it is not necessary for leaching precious metal-containing material and its absence broadens the pH over which the leaching can take place.  Additionally, there is no need to add thiol to the leach solution, as there is no identified need for its presence, as suggested by its absence in Jeffrey’s and Ji’s processes.
Regarding claim 2, Jeffrey teaches that the sulphite concentration in the eluent system is greater than 0.01 M (para. [0019]), which is identical to the claimed range.  Example trithionate concentrations are 0.1 M and 0.2 M (para. [0047], [0049]), which fall within the claimed range.  The pH of the eluent system is maintained within the range of 4.5 to 8 (claim 12), which falls within the claimed range.
Regarding claim 3, as discussed above, Jeffrey and Ji do not teach requiring the presence of thiols and amines to their leaching solutions making the thiosulphate leach solution substantially free or free of thiols and amines (no more than about 180 ppb amines and thiols).  Jeffrey teaches the creation of a tailings dam after the leach solution is subjected to resin adsorption (the tailings dam reading on a reclaim tank storing previously leached precious metal-containing material and/or receiving at least a portion of the thiosulfate-containing leach solution after the leaching step).  Figure 1 – lower right box of flow chart.  Based on Figure 1, the substances in the taillings dam are not returned to the leach solution (thiosulfate-containing leach solution is substantially free of liquid and/or dissolved solids from a reclaim tank).
Regarding claim 4, Jeffrey is silent regarding the source of the thiosulfate.  Ji teaches that ammonium thiosulfate can be used as a source of thiosulfate, but it is not preferred due to environmental reasons.  Para. [0046].  Therefore, it would have been obvious to one of ordinary skill in the art to have used a non-ammonium source of thiosulfate in the leach solution of Jeffrey because it would have fewer negative impacts on the environment.
Regarding claim 10, Jeffrey shows that other reagents, e.g., Cu2+, may be added (Figure 1 – box at upper right of flow chart), suggesting that these other reagents, e.g., copper ion, are optional (thiosulfate-containing leach solution is free of added copper).  Additionally, Ji teaches a leach slurry being free of added copper because it is not necessary for leaching precious metal-containing material and its absence broadens the pH over which the leaching can take place.  Para. [0021], [0054].
Further regarding claim 10, Jeffrey is silent regarding the concentration of thiosulfate in the thiosulphate leach solution.  Ji teaches that optimum thiosulfate concentration during leaching can be as low as 0.005 M (about 0.0561% by mass thiosulfate per liter (kilogram) of water or about 561 ppm thiosulfate).  Para. [0046].  Thus, it would have been obvious to have imported the concentration of Ji in Jeffrey’s process in order to optimize the leaching process.
Regarding claim 11, Jeffrey teaches a process (method) of recovering metals from resins.  Abstract.  The process includes the following steps: (a) leaching a precious metal containing material with a thiosulphate solution (creating precious metal-containing thiosulfate leach solution) (para. [0010], [0035]); (b) recovering leached precious metals by ion exchange with an ion exchange resin such that the resin adsorbs a precious metal complex (contacting precious metal-containing thiosulfate leach solution with barren ion exchange resin to form a precious metal-loaded resin and a precious metal barren thiosulfate leach solution) (para. [0011], [0036]); (c) eluting the resin with an eluent system in order to desorb gold (precious metal) from the resin (contacting the precious metal-loaded resin with a precious metal-barren eluant to form a precious metal-rich eluant and a barren resin) (para. [0012], [0037]); (d) recovering the precious metal after elution (recovering the precious metal from the precious metal-rich eluant) (Figure 1 – lower left box of flow chart); and (e) returning the eluent to the elution step (precious metal-barrent eluent recycled to contacting step) (Figure 1 – left side of flow chart).
The eluent system may contain a sulphite (sulfite) and polythionate (para. [0012]), with a specific combination being sulphite and trithionate (para. [0014], [0047], [0049]).
Jeffrey does not explicitly teach making the thiosulphate leach solution substantially free of thiols and amines.  However, Jeffrey does not teach any requirement of adding thiols, amines, or substances that form thiols or amines to the thiosulphate solution used for leaching.  This suggests that the thiosulfate-containing leach solution is substantially free of thiols and amines (no more than about 180 ppb amines and thiols).  Jeffrey also shows that other reagents, e.g., NH3, may be added (Figure 1 – box at upper right of flow chart), suggesting that these other reagents, e.g., ammonia, are optional.  
Furthermore, Ji, directed to a process for recovering precious metal from a precious metal-containing material, teaches that leach solutions should be substantially free of added ammonia to simplify the process and to allow for consistently high and reproducible precious metal extraction over a broader pH.  Para. [0020], [0054].  Ji does not teach addition of thiol to the leach solution.  It would have been obvious to one of ordinary skill in the art to have ensured that the leach solution of Jeffrey contains no or substantially no amines because it is not necessary for leaching precious metal-containing material and its absence broadens the pH over which the leaching can take place.  Additionally, there is no need to add thiol to the leach solution, as there is no identified need for its presence, as suggested by its absence in Jeffrey’s and Ji’s processes.
Regarding claim 12, Jeffrey teaches that the sulphite concentration in the eluent system is greater than 0.01 M (para. [0019]), which is identical to the claimed range.  Example trithionate concentrations are 0.1 M and 0.2 M (para. [0047], [0049]), which fall within the claimed range.  The pH of the eluent system is maintained within the range of 4.5 to 8 (claim 12), which falls within the claimed range.
Regarding claims 13 and 14, Jeffrey teaches the creation of a tailings dam after the leach solution is subjected to resin adsorption.  Figure 1 – lower right box of flow chart.  Based on Figure 1, the substances in the taillings dam are not returned to the leach solution and no gypsum precipitation is performed (thiosulfate-containing leach solution is substantially free of liquid or solid tails generated in the contacting step and the method is free of gypsum precipitation from tails).
Regarding claim 15, Jeffrey teaches that the resin is returned to the resin adsorption step without regeneration or contact with sulfides.  Para. [0023], [0056]; claim 15; Figure 1 – middle of flow chart.  Regeneration is known as a step for exposing resin to sulfide.  Jeffrey at para. [0005]; Ji at para. [0084].  Since there is no regeneration in Jeffrey, there is further no need to expose to sulfides.    
Regarding claim 17, Jeffrey shows that other reagents, e.g., Cu2+, may be added (Figure 1 – box at upper right of flow chart), suggesting that these other reagents, e.g., copper ion, are optional (thiosulfate-containing leach solution is free of added copper).  Additionally, Ji teaches a leach slurry being free of added copper because it is not necessary for leaching precious metal-containing material and its absence broadens the pH over which the leaching can take place.  Para. [0021], [0054].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Ji, as applied to claim 1 above, and further in view of US 2003/0051581 (A1) to Zhang et al. (“Zhang”).
Regarding claim 5, Jeffrey teaches that formation of sulfur on the resin may be prevented after elution (barren resin substantially free of sulfide ion).  Para. [0056].  Jeffrey also teaches that the resin may be used following an elution operation without regeneration (recycling the barren resin to the loading step without being regenerated).  Para. [0023]; claim 15.  Jeffrey teaches that tetrathionate can be reduced (claim 16), but is silent regarding the concentration of tetrathionate on the resin after the precious metal is desorbed.
Zhang, directed to recovering gold from thiosulfate leaching, teaches that tetrathionate can be decomposed into thiosulfate and sulfite with most of the tetrathionate being transformed into thiosulfate which can be advantageously recycled in the leaching.  Para. [0010], [0014], [0038], [0039].  It would have been obvious to one of ordinary skill in the art to have retained or added tetrathionate in the used (recycled and barren) resin of Jeffrey because the additional tetrathionate would make the process more efficient by the in situ generation of thiosulfate for the leach process, eliminating the need to add external thiosulfate and making the process recyclable and/or self-sustaining.  The exact concentration of the tetrathionate depends on the molar concentration of thiosulfate needed in the leach, such as 0.01 M to 4 M thiosulfate, as taught by Zhang at para. [0014], with theoretical molar ratios known (para. [0018], [0019]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Ji, as applied to claim 1 above, and further in view of WO 01/23626 (A1) to O’Malley (“O’Malley”).
Regarding claim 6, Jeffrey teaches that gold leach solutions can contain gold and copper available for exposure to the resin (para. [0023]), but is silent regarding the specific amount of gold and copper loaded onto the resin.
O’Malley, directed to methods of eluting gold from anion exchange resins, discloses gold and copper on resins, the concentration of the gold far exceeding the concentration of copper.  Figure 7; pages 8-9.  For example, for concentration in solution of about 8 mg/l, the gold concentration is about 2500 g/t while the copper concentration is about 300 g/t.  This converts to a mol percent proportion of about 27% copper and about 73% gold.  By controlling the nitrate ions in solution, the loading of gold onto resin can be controlled.  Page 7.  It would have been obvious to one of ordinary skill in the art to have controlled loading conditions such that more gold is loaded onto the resin compared to copper in order to increase the amount of surface area on the resin available to receive gold, thereby increasing gold recovery and yield.
Regarding claim 9, Jeffrey does not teach copper elution of the resin.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Ji, as applied to claim 1 above, and further in view of US 6,344,068 (B1) to Fleming et al. (“Fleming”).
Regarding claims 7 and 8, Jeffrey teaches that the resin may be used following an elution operation without regeneration (recycling the barren resin to the loading step without being regenerated).  Para. [0023]; claim 15.  Jeffrey is silent regarding the concentration of tetrathionate, trithionate, and sulfur-oxygen anions before and after contact with a reused (recycled) form of the resin as well as the number of loading and elution cycles in a 24-hour period.
Fleming, directed to a process for recovering gold from thiosulfate leach solutions, teaches a preferred resin-in-pulp overall residence time of up to 12 hours (number of loading and elution cycles within a 24-hour period is from about 1 to about 5).  Col. 7, lines 12-33.  The optimum residence time varies based on the size of the gold particles in the feed material and leaching conditions such as pH, temperature, and concentration of the reagents.  Col. 5, lines 60-67; col. 6, lines 1-62.  
It would have been obvious to one of ordinary skill in the art to have taken the time necessary, such as up to 12 hours, to have leached the feed material and eluted the resin so that all feed material is adequately reacted.  By cycling the process a few times a day, any substances, such as tetrathionate, trithionate, and sulfur-oxygen anions, in the leach solution would be expected to stay constant (within about 50% concentration) due to the minimal disturbance of running the reaction.  Additionally, since the low cycle frequency matches the cycle frequency claimed, the thermodynamic stability would be expected to be the same.  See MPEP § 2112.01.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Ji, as applied to claim 11 above, and further in view of US 5,785,736 to Thomas et al. (“Thomas”).
Regarding claim 16, Jeffrey does not teach the addition or presence of thiosulfide (no more than about 10,000 ppm thiosulfide).  Jeffrey does not specify the type of  precious metal material used to make the leach solution.
Thomas, directed to recovering gold, teaches recovering gold from carbonaceous auriferous ore having preg-robbing characteristics due to the presence of organic carbon.  Col. 3, lines 7-19.  The process can be used to recover gold from ores as lean as 0.065 oz Au per ton (col. 4, lines 14-22), which falls within the claimed range.  The gold can be recovered by thiosulfate leach and resin exchange.  Col. 2, lines 38-63.  It would have been obvious to one of ordinary skill in the art to have used a feed material containing at least some preg-robbing material in the leaching step of Jeffrey because it would broaden Jeffrey’s method to extract precious metal from a variety of sources and would increase the variety of sources from which gold can be obtained.

Claim 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey.
Regarding claims 18 and 19, Jeffrey teaches a process (method) of recovering metals from resins.  Abstract.  The process includes the following steps: (a) leaching a precious metal containing material with a thiosulphate solution (creating precious metal-containing thiosulfate leach solution) (para. [0010], [0035]); (b) recovering leached precious metals by ion exchange with an ion exchange resin such that the resin adsorbs a precious metal complex (contacting precious metal-containing thiosulfate leach solution with barren ion exchange resin to form a precious metal-loaded resin and a precious metal barren thiosulfate leach solution) (para. [0011], [0036]); (c) eluting the resin with an eluent system in order to desorb gold (precious metal) from the resin (contacting the precious metal-loaded resin with a precious metal-barren eluant to form a precious metal-rich eluant and a barren resin) (para. [0012], [0037]); (d) recovering the precious metal after elution (recovering the precious metal from the precious metal-rich eluant) (Figure 1 – lower left box of flow chart); and (e) returning the eluent to the elution step (precious metal-barrent eluent recycled to contacting step) (Figure 1 – left side of flow chart).
The eluent system may contain a sulphite (sulfite) and polythionate (para. [0012]), with a specific combination being sulphite and trithionate (para. [0014], [0047], [0049]).
Jeffrey does not specify a level of sulfide in the precious metal leach solution.  However, Jeffrey does not teach the presence of sulfide in the leach solution (sulfide concentration is no more than 100 ppm).  Additionally, Jeffrey teaches that the resin is returned to the resin adsorption step (which further contains leach solution) without regeneration or contact with sulfides.  Para. [0023], [0056]; claim 15; Figure 1 – middle of flow chart.  Regeneration is known as a step for exposing resin to sulfide.  Jeffrey at para. [0005].  Since there is no regeneration in Jeffrey, there would be no sulfides introduced to the leaching solution when the resin is reused.  Thus, a person of ordinary skill in the art would not be motivated to create or add excessive sulfide, such as an amount exceeding 100 ppm, because Jeffrey seeks to avoid sulfides in any appreciable amount.   
Regarding claim 21, Jeffrey does not teach copper elution of the resin.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey, as applied to claim 18 above, and further in view of Thomas.
Regarding claim 20, Jeffrey does not teach the addition or presence of thiosulfide (no more than about 10,000 ppm thiosulfide).  Jeffrey shows that other reagents, e.g., Cu2+, may be added (Figure 1 – box at upper right of flow chart), suggesting that these other reagents, e.g., copper ion, are optional (thiosulfate-containing leach solution is substantially free of added copper).  Jeffrey does not specify the type of  precious metal material used to make the leach solution.
Thomas, directed to recovering gold, teaches recovering gold from carbonaceous auriferous ore having preg-robbing characteristics due to the presence of organic carbon.  Col. 3, lines 7-19.  The process can be used to recover gold from ores as lean as 0.065 oz Au per ton (col. 4, lines 14-22), which falls within the claimed range.  The gold can be recovered by thiosulfate leach and resin exchange.  Col. 2, lines 38-63.  It would have been obvious to one of ordinary skill in the art to have used a feed material containing at least some preg-robbing material in the leaching step of Jeffrey because it would broaden Jeffrey’s method to extract precious metal from a variety of sources and would increase the variety of sources from which gold can be obtained.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey, as applied to claim 18 above, and further in view of US 2012/0183433 (A1) to Choi et al. (“Choi”).
Regarding claim 22, Jeffrey does not teach copper elution of the resin.
Choi, directed to resin-in-leach gold leaching processes, teaches a step of copper pre-elution stage, the purpose of which is to strip the resin from copper before precious metal is eluted.  Para. [0043].  Since copper may be in the gold leach solution (Jeffrey at para. [0023]), it would have been obvious to one of ordinary skill in the art to have pre-eluted the resin prior to gold leach because the pre-elution would reduce the amount of copper that mixes with the gold product during precious metal elution, thereby keeping the precious metal yield more pure.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of O’Malley.
Regarding claim 23, Jeffrey teaches a process (method) of recovering metals from resins.  Abstract.  The process includes the following steps: (a) leaching a precious metal containing material with a thiosulphate solution (leaching a precious metal-containing material with a thiosulfate-containing leach solution to form a precious metal-containing solution) (para. [0010], [0035]); (b) recovering leached precious metals by ion exchange with an ion exchange resin such that the resin adsorbs a precious metal complex (loading a precious metal dissolved in the precious metal-containing solution onto a barren resin to form a precious metal-loaded resin and a precious metal barren solution) (para. [0011], [0036]); (c) eluting the resin with an eluent system in order to desorb gold (precious metal) from the resin (contacting the precious metal-loaded resin with a precious metal eluant to form a precious metal-rich eluant and a barren resin) (para. [0012], [0037]); and (d) recovering the precious metal after elution (recovering the precious metal from the precious metal-rich eluant) (Figure 1 – lower left box of flow chart).
The eluent system may contain a sulphite (sulfite) and polythionate (para. [0012]), with a specific combination being sulphite and trithionate (para. [0014], [0047], [0049]).
Jeffrey teaches the creation of a tailings dam after the leach solution is subjected to resin adsorption (the tailings dam reading on a reclaim tank storing previously leached precious metal-containing material and/or receiving at least a portion of the thiosulfate-containing leach solution after the leaching step).  Figure 1 – lower right box of flow chart.  Based on Figure 1, the substances in the taillings dam are not returned to the leach solution (thiosulfate-containing leach solution is substantially free of liquid and/or dissolved solids from a reclaim tank).
Jeffrey teaches that gold leach solutions can contain gold and copper available for exposure to the resin (para. [0023]), but is silent regarding the specific amount of gold and copper loaded onto the resin.
O’Malley, directed to methods of eluting gold from anion exchange resins, discloses gold and copper on resins, the concentration of the gold far exceeding the concentration of copper.  Figure 7; pages 8-9.  For example, for concentration in solution of about 8 mg/l, the gold concentration is about 2500 g/t while the copper concentration is about 300 g/t.  This converts to a mol percent proportion of about 27% copper and about 73% gold.  By controlling the nitrate ions in solution, the loading of gold onto resin can be controlled.  Page 7.  It would have been obvious to one of ordinary skill in the art to have controlled loading conditions such that more gold is loaded onto the resin compared to copper in order to increase the amount of surface area on the resin available to receive gold, thereby increasing gold recovery and yield.
Regarding claim 24, Jeffrey teaches that the resin is returned to the resin adsorption step without regeneration or contact with sulfides.  Para. [0023], [0056]; claim 15; Figure 1 – middle of flow chart.  Regeneration is known as a step for exposing resin to sulfide.  Jeffrey at para. [0005].  Since there is no regeneration in Jeffrey, there is further no need to expose to sulfides.    

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Fleming.
Regarding claim 25, Jeffrey teaches a process (method) of recovering metals from resins.  Abstract.  The process includes the following steps: (a) leaching a precious metal containing material with a thiosulphate solution (leaching a precious metal-containing material with a thiosulfate-containing leach solution to form a precious metal-containing solution) (para. [0010], [0035]); (b) recovering leached precious metals by ion exchange with an ion exchange resin such that the resin adsorbs a precious metal complex (loading a precious metal dissolved in the precious metal-containing solution onto a barren resin to form a precious metal-loaded resin and a precious metal barren solution) (para. [0011], [0036]); (c) eluting the resin with an eluent system in order to desorb gold (precious metal) from the resin (contacting the precious metal-loaded resin with a precious metal eluant to form a precious metal-rich eluant and a barren resin) (para. [0012], [0037]); and (d) recovering the precious metal after elution (recovering the precious metal from the precious metal-rich eluant) (Figure 1 – lower left box of flow chart).
The eluent system may contain a sulphite (sulfite) and polythionate (para. [0012]), with a specific combination being sulphite and trithionate (para. [0014], [0047], [0049]).
The resin may be used following an elution operation without regeneration (recycling the barren resin to the loading step without being regenerated).  Para. [0023]; claim 15.  
Jeffrey is silent regarding the concentration of tetrathionate, trithionate, and sulfur-oxygen anions before and after contact with a reused (recycled) form of the resin as well as the number of loading and elution cycles in a 24-hour period.
Fleming, directed to a process for recovering gold from thiosulfate leach solutions, teaches a preferred resin-in-pulp overall residence time of up to 12 hours (number of loading and elution cycles within a 24-hour period is from about 1 to about 5).  Col. 7, lines 12-33.  The optimum residence time varies based on the size of the gold particles in the feed material and leaching conditions such as pH, temperature, and concentration of the reagents.  Col. 5, lines 60-67; col. 6, lines 1-62.  
It would have been obvious to one of ordinary skill in the art to have taken the time necessary, such as up to 12 hours, to have leached the feed material and eluted the resin so that all feed material is adequately reacted.  By cycling the process a few times a day, any substances, such as tetrathionate, trithionate, and sulfur-oxygen anions, in the leach solution would be expected to stay constant (within about 50% concentration) due to the minimal disturbance of running the reaction.  Additionally, since the low cycle frequency matches the cycle frequency claimed, the thermodynamic stability would be expected to be the same.  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 14, 2022